DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 19 is objected to because of the following informalities:  	a) In claim 19 line 1, please change:
	 “19. A method of drilling a wellbore through a subterranean earth formation,” to 
	--19. A method of drilling a wellbore through a subterranean earth formation, comprising: --.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 13, 15-16, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 17 recites the limitation of “the formation measurement device” in claim 17 line 3.  There is insufficient antecedent basis for “the formation measurement device,” as claims 11 or 16 (upon which claim 17 depends from) has no teaching for any “formation measurement device.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4, 6-7, 9-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US Pat. Pub. 2002/0148644).
	In regards to claim 1, Schultz teaches a method of drilling a wellbore through a subterranean earth formation (Schultz paragraphs [0009]-[0011] teach a method for drilling a wellbore through a subterranean earth formation), comprising:
	 drilling the wellbore using a drill bit (Schultz paragraph [0010] teaches drilling a well using a drill bit);
	 measuring data indicative of a parameter associated with the drill bit using a sensor located in the wellbore (Schultz paragraphs [0017] and [0110] teach using downhole sensors in a sub assembly or in the drill bit itself to measure a parameter associated with the drill bit such as temperature or acceleration);
	decomposing the data to generate an intrinsic mode function of the drill bit data (Schultz paragraphs [0112]-[0113] teach decomposing the measured data into different frequency bands to generate a ratio of the power in a given band relative to another band as an intrinsic mode function); and
	analyzing the intrinsic mode function to identify a drill bit failure (Schultz paragraphs [0113], [0117], [0129], and [0132]-[0133] teach analyzing the ratio (intrinsic mode function) to determine whether a change occurs that exceeds a predetermined threshold, indicating a drill bit failure).

	In regards to claim 2, Schultz teaches wherein analyzing comprises calculating the energy of the intrinsic mode function of the drill bit data to use the energy of the intrinsic mode function as an indication of the drill bit failure (Schultz paragraphs [0113], [00129], and [0132] teach calculating the signal power (energy) in each frequency band as part of the calculations of the power ratio (intrinsic mode function), and paragraph [0114] teaches where the energy can be used to indicate a drill bit failure if the computed energy exceeds a spectral energy threshold with a high enough frequency).

	In regards to claim 3, Schultz teaches wherein analyzing comprises comparing the energy of the intrinsic mode function to a drill bit wear model (Schultz Fig. 4 and paragraphs [0114] and [0134]-[0135] teach comparing the energy of the power ratio (intrinsic mode function) to a drill bit wear model defining a threshold for the spectral energy distributions, where a drill bit failure is indicated when the threshold is exceeded a given number of times).

	In regards to claim 4, Schultz teaches wherein the parameter associated with the drill bit comprises any one or a combination of acceleration of the drill bit, jerk of the drill bit, weight-on-bit, torque- on-bit, rate of penetration, drill bit revolutions as a function of time, and drill bit temperature (Schultz paragraph [0017] and [0118] teach where the sensed parameters associated with the drill bit comprise temperature and acceleration, and Schultz paragraph [0191] teach additional parameters of weight-on-bit and torque).

	In regards to claim 6, Schultz teaches further comprising measuring formation data indicative of the earth formation using any one or combination of a seismic measurement device, a resistivity measurement device, and a gamma ray logging tool (Schultz paragraph [0210] teaches measuring 

	In regards to claim 7, Schultz further teaches wherein analyzing comprises comparing the intrinsic mode function to a model of the earth formation based on the measured formation data (Schultz paragraph [0098] teaches comparing the intrinsic mode function from the transducer outputs to a neural network model of the earth formation based on measured formation data, in order to train the neural network model to describe the formation properties which produce particular transducer outputs).  

	In regards to claim 9, Schultz teaches further comprising: 
	decomposing the measured data to generate two or more intrinsic mode functions of the drill bit data (Schultz paragraphs [0112]-[0113], [0129], and [0132]-[0133] teach decomposing the measured sensor data into frequency bands to generate two or more ratios (e.g., R1, R2, and R3), which are two or more intrinsic mode functions of the drill bit data);
	calculating the energy of the intrinsic mode functions (Schultz paragraphs [0113] and [0132] teaches computing the signal power (energy) in each of the ratios (intrinsic mode functions)); 
	generating a normalized set of energies for the intrinsic mode functions (Schultz paragraph [0144] teaches computing a normalized spectral power for each sample in time over the frequency bands of the intrinsic mode functions); and
	identifying an energy spike in the normalized set of energies to identify the drill bit failure (Schultz Fig. 10 and paragraph [0145] teach identifying an energy spike “squeak” in the normalized set of energies to detect drill bit bearing failures, and paragraphs [0208]-[0209] teaches identifying peaks to detect failure of the drill bit).  

	In regards to claim 10, Schultz teaches further comprising identifying whether or when to remove the drill bit from the wellbore based on the identified drill bit failure (Schultz paragraphs [0010]-[0011] and [0203] teach identifying whether or when to remove the drill bit from the wellbore based on the identification of early and imminent stages of bit failure, in order to maximize the usage of the drill bit before the point of catastrophic failure).

	In regards to claim 11, Schultz teaches further comprising using the drill bit to extend the wellbore (Schultz paragraphs [0009]-[0011] teaches using the drill bit to extend the wellbore until a point in time prior to catastrophic failure of the drill bit).

	In regards to claim 12, Schultz teaches a system for drilling a wellbore through a subterranean earth formation (Schultz paragraphs [0009]-[0011] teaches a system for drilling a wellbore through a subterranean earth formation), comprising: 
	a drill bit (Schultz Fig. 1 Item 108); 
	a sensor located in the wellbore intersecting the earth formation (Schultz Fig. 1 Item 106) and operable to measure data indicative of a parameter associated with the drill bit (Schultz paragraphs [0017] and [0110] teach using downhole sensors to measure a parameter associated with the drill bit such as temperature or acceleration); and
	 a processor in communication with the sensor and operable (Schultz paragraph [0189] teaches a microprocessor or digital signal processor in communication with the sensor and operable to carry out the detection algorithm) to:
	 decompose the data to generate an intrinsic mode function of the drill bit data (Schultz paragraphs [0112]-[0113] teach decomposing the measured data into different frequency bands to 
	analyze the intrinsic mode function to identify a drill bit failure (Schultz paragraphs [0113], [0117], [0129], and [0132]-[0133] teach analyzing the ratio (intrinsic mode function) to determine whether a change occurs that exceeds a predetermined threshold, indicating a drill bit failure).

	In regards to claim 13, Schultz teaches wherein the processor (Schultz paragraph [0189]) is operable to calculate the energy of the intrinsic mode function of the drill bit data to use the energy of the intrinsic mode function as an indication of the drill bit failure (Schultz paragraphs [0113], [00129], and [0132] teach calculating the signal power (energy) in each frequency band as part of the calculations of the power ratio (intrinsic mode function), and paragraph [0114] teaches where the energy can be used to indicate a drill bit failure if the computed energy exceeds a spectral energy threshold with a high enough frequency).

	In regards to claim 14, Schultz teaches wherein the processor (Schultz paragraph [0189]) is operable to compare the energy of the intrinsic mode function to a bit wear model to identify the drill bit failure (Schultz Fig. 4 and paragraphs [0114] and [0134]-[0135] teach comparing the energy of the power ratio (intrinsic mode function) to a drill bit wear model defining a threshold for the spectral energy distributions, where a drill bit failure is indicated when the threshold is exceeded a given number of times).

	In regards to claim 15, Schultz teaches wherein the parameter associated with the drill bit comprises any one or a combination of acceleration of the drill bit, jerk of the drill bit, weight-on-bit, torque- on-bit, rate of penetration, drill bit revolutions as a function of time, and drill bit temperature 

	In regards to claim 16, Schultz teaches further comprising a downhole sensor including any one or combination of a seismic measurement device, a resistivity measurement device, or a gamma ray logging tool (Schultz paragraph [0210] teaches measuring acoustic vibrational energy from a seismic measurement device such as a hydrophone to listen to vibrations in the downhole fluid). 

	In regards to claim 17, Schultz teaches wherein the processor (Schultz paragraph [0189]) is operable to compare the intrinsic mode function to a model of the earth formation based on formation data measured using the formation measurement device (Schultz paragraph [0098] teaches comparing the intrinsic mode function from the transducer outputs to a neural network model of the earth formation based on measured formation data, in order to train the neural network model to describe the formation properties which produce particular transducer outputs).  

	In regards to claim 19, Schultz teaches a method of drilling a wellbore through a subterranean earth formation (Schultz paragraphs [0009]-[0011] teaches a method for drilling a wellbore through a subterranean earth formation), 
	drilling the wellbore using a drill bit (Schultz paragraph [0010] teaches drilling a well using a drill bit);
	measuring data indicative of a parameter associated with the drill bit using a sensor located in the wellbore (Schultz paragraphs [0017] and [0110] teach using downhole sensors in a sub assembly or 
	decomposing the measured data to generate an intrinsic mode function of the data (Schultz paragraphs [0112]-[0113] teach decomposing the measured data into different frequency bands to generate a ratio of the power in a given band relative to another band as an intrinsic mode function);
	analyzing the intrinsic mode function to predict a drill bit failure (Schultz paragraphs [0113], [0117], [0129], and [0132]-[0133] teach analyzing the ratio (intrinsic mode function) to determine whether a change occurs that exceeds a predetermined threshold, indicating a drill bit failure); and
	continuing to drill the wellbore using the drill bit until the predicted drill bit failure occurs (Schultz paragraphs [0010]-[0011] and [0203] teach continuing to drill the wellbore using the drill bit until the predicted drill bit failure occurs in order to ensure that the drill bit is fully used before it is removed).

	In regards to claim 20, Schultz teaches wherein analyzing comprises training a drilling model to predict the drill bit failure using the intrinsic mode function (Schultz paragraphs [0090] and [0110]-[117] teach training a neural network drilling model to predict drill bit failure using the intrinsic mode function from measured data).

	In regards to claim 21, Schultz teaches wherein the parameter associated with the drill bit comprises any one or a combination of acceleration of the drill bit, jerk of the drill bit, weight-on-bit, torque-on-bit, rate of penetration, drill bit revolutions as a function of time, and drill bit temperature (Schultz paragraph [0017] and [0118] teach where the sensed parameters associated with the drill bit comprise temperature and acceleration, and Schultz paragraph [0191] teach additional parameters of weight-on-bit and torque). 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US Pat. Pub. 2002/0148644) as applied to claim 1 above, and further as modified by Kingman (US Pat. No. 5,151,882).
	In regards to claim 5, Schultz teaches the method as explained in the rejection of claim 1 above.	Schultz fails to expressly teach wherein decomposing comprises applying any one or a combination of a minimum entropy deconvolution and a Teager-Kaiser energy operator to deconvolve the measured data and decomposing the deconvolved data to generate the intrinsic mode function.
	Kingman abstract teaches where an input data time series, after transformation into the frequency domain, is then divided by the deconvolution operator.  Kingman abstract further where the deconvolution method may be used in a noise reduction method where both axial and torsional vibrations are generated from the same location, where one of the time series is shifted by the amount of the time delay, so that the vibrations generated from the same location coincide, providing reinforcement of the desired signal.  Kingman abstract further teaches where the deconvolution method may thus be used in determining a seismic source signature in prospecting where a drill bit is the source.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify where the decomposing additionally comprises a minimum entropy deconvolution in order to provide noise reduction and reinforcement of the desired drill bit measurement signals.  Therefore additional accuracy in the determination of the drill bit signature can be obtained by carrying out a well-known minimum entropy deconvolution on the measured data.

Allowable Subject Matter
11.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  	Claim 8 contains allowable subject matter because the closest prior art, Schultz (US Pat Pub. 2002/0148644) fails to anticipate or render obvious the method wherein analyzing comprises identifying a change in polarity of the energy of the intrinsic mode function relative to another intrinsic mode function for a separate location in the wellbore, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 18 contains allowable subject matter because the closest prior art, Schultz (US Pat. Pub. 2002/0148644) fails to anticipate or render obvious the system wherein the processor is operable to identify a change in polarity of the energy of the intrinsic mode function relative to another intrinsic mode function for a separate location in the wellbore, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Pertinent Art
13.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Moore at al. (US Pat. Pub. 2017/0268324) discloses Downhole State-Machine-Based Monitoring of Vibration.
C.	Samuel et al. (US Pat. Pub. 2017/0004235) discloses Model for Estimating Drilling Tool Wear.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/26/2022